Denied and Opinion Filed December 19, 2018




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-18-00812-CV

                                IN RE MELISSA LARSEN, Relator

                   Original Proceeding from the 101st Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-18-05693

                                MEMORANDUM OPINION
                         Before Justices Lang-Miers, Fillmore, and Stoddart
                                     Opinion by Justice Stoddart
        Before the Court is relator’s petition for writ of mandamus in which relator complains of

the trial court’s expedited discovery order and the trial court’s contempt order. To be entitled to

mandamus relief, a relator must show both that the trial court has clearly abused its discretion and

that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36

(Tex. 2004) (orig. proceeding). Based on the record before us, we conclude relator has not shown

she is entitled to the relief requested. Accordingly, we deny relator’s petition for writ of

mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court determines

relator is not entitled to the relief sought).


180812F.P05

                                                    /Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE